ORDER
The Office of Attorney Ethics having filed with the Court a petition pursuant to Rule 1:20 — 3(g)(4) and Rule 1:20-11, seeking the immediate temporary suspension of MICHAEL D. BOLTON of BRANCHBURG, who was admitted to the bar of this State in 1989;
*485And on April 22, 2015, the Court having ordered respondent to appear for an audit at the Office of Attorney Ethics and to provide all outstanding trust account records requested within thirty days;
And the Office of Attorney Ethics having reported to the Court that respondent has failed to comply with the Court’s Order;
And good cause appearing;
It is ORDERED that the petition is granted and MICHAEL D. BOLTON is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that MICHAEL D. BOLTON be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by MICHAEL D. BOLTON pursuant to Rule 1:21-6 or in a fiduciary capacity be restrained from disbursement except on application to this Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that MICHAEL D. BOLTON comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of the respondent’s file as an attorney at law of this State.